Ostrander, J.
(after stating the facts). The decree must be affirmed. The transaction — the deed and agreement — did not constitute a mortgage. Complainant had the right of election to pay or not to pay the debt, to refund or to keep the money. The remedies of the parties, were not mutual or reciprocal. The transaction must be treated as an absolute conveyance of the land with an option to- repurchase. Swetland v. Swetland, 3 Mich. 482; Emerson v. Atwater, 7 Mich. 12; Cornell v. Hall, 22 Mich. 377; Stahl v. Dehn, 72 Mich. 645 (40 N. W. 922) ; Reed v. Bond, 96 Mich. 134 (55 N. W. 619) ; Blumberg v. Beekman, 121 Mich. 647 (80 N. W. 710) ; Sowles v. Wilcox, 127 Mich. 166 (86 N. W. 689). The unmistakable intent of the parties is recited in the agreement for a reconveyance.
Defendant will recover costs.
Brooke, C. J., and Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.
The late Justice McAlvay took no part in this decision.